Citation Nr: 1136511	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for a naso-sinus disorder, claimed as allergic rhinitis.

3.  Entitlement to an initial rating in excess of 10 percent for depressive disorder. 

4.  Entitlement to an initial rating in excess of 10 percent for residuals of anterior wedging of vertebral body and thoracolumbar spondylosis prior to December 18, 2009, and in excess of 20 percent disabling as of December 18, 2009. 

5.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity, prior to September 18, 2009.

6.   Entitlement to an rating in excess of 10 percent disabling for radiculopathy of the left lower extremity, since September 18, 2009. 

7.  Entitlement to an initial compensable rating for degenerative changes of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to July 2003. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from decisions by the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2007 decision, the Board disposed of several matters no longer on appeal, and remanded the current issues for further development.  

The Board remanded this matter again in December 2008 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the matters on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service connected).  Moreover, although a June 2010 rating decision assigned a 20 percent rating for residuals of anterior wedging of vertebral body and thoracolumbar spondylosis, from September 18, 2009, as higher ratings are available at each stage, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal with regard to the higher initial ratings to include separate and staged ratings as described in issues 3 through 7 on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also during the pendency of this appeal, the Board notes that while a June 2010 rating awarded service connection for left lower extremity radiculopathy and assigned an initial 10 percent rating effective September 18, 2009.  As a rating for radiculopathy is part and parcel of the Veteran's thoracolumbar spine hinger rating claim, and as the Veteran has not expressed satisfaction with the rating in effect for this condition, this matter also is before the Board.

Although the service connection issue for a naso-sinus disorder was adjudicated to include sinusitis and rhinitis, given the distinctively different findings regarding these disorders, the Board has divided them into two separate issues, as reflected by issues 1 and 2 on the title page.  

In December 2008, the case was remanded for additional development.  It now is before the Board for further appellant consideration.

The appeal of the issue of entitlement to service connection for sinusitis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry; there is no clear and unmistakable evidence of preexisting a naso-sinus problems manifested as allergic rhinitis.

2.  The competent medical evidence reflects that the Veteran does not have a current disability of allergic rhinitis related to service.  

3.  From initial entitlement, the Veteran's service-connected depressive disorder has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, feeling worthless, irritability, frustration, and chronic sleep impairment, as  he is shown to be generally functioning satisfactorily, with routine behavior, self-care, and normal conversation normal; it has not been manifested such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short- and long-term memory, impaired judgment or impaired abstract thinking.  

4.  Prior to April 26, 2005, the Veteran's service-connected thoracolumbar spine disability had been manifested by back pain and slight limitation of motion and did not result in a combined limitation of motion of 120 degrees or less of the thoracolumbar spine, nor was forward flexion shown to be limited to between 30 and 60 degrees; nor was this disability shown to cause abnormal contour or guarding severe enough to affect his gait, to result in muscle spasm (including on extreme forward bending), to result in loss of lateral spine motion in the standing position, or to result in moderate limitation of motion; nor was ankylosis or deformity shown.

5.  Since April 26, 2005, the Veteran's service-connected thoracolumbar spine disability has been shown to more nearly result limitation of flexion to 30 degrees or less with pain on motion without ankylosis or deformity shown.  

6.  Throughout the pendency of this appeal, the Veteran had no incapacitating episodes of intervertebral disc syndrome (IVDS) during any 12-month period.

7.  While there is evidence of a fracture of the L1 vertebrae, it has not been manifested by abnormal mobility requiring a neck brace (jury mast) or long leg braces, demonstrable deformity of the spine, cord involvement, nor has the Veteran been bedridden throughout the pendency of this appeal.  

8.  Prior to November 4, 2004, the Veteran was not manifested radiculopathy of the left lower extremity or by neurological symptoms that would more closely resemble a mild incomplete paralysis of a lower extremity.  

9.  From November 4, 2004 to September 18, 2009, the Veteran has had EMG/NCS evidence of radiculopathy of the left lower extremity, with subjective complaints of pain, tingling and numbness and minor iliopsoas weakness, without objective evidence of sensorineural deficits or weakness, which is equivalent to more than mild incomplete paralysis of the sciatic nerve.

10.  Since September 18, 2009, the Veteran's radiculopathy of the left lower extremity has not been productive of moderate incomplete paralysis of the sciatic nerve.

11.  The Veteran's right hip has been manifested by noncompensable ranges of motion shown throughout the pendency of this appeal and X-ray evidence of arthritis without any evidence of pain or flare-ups.


CONCLUSIONS OF LAW

1.  A naso-sinus disorder, claimed as allergic rhinitis, is not shown to have clearly and unmistakably existed prior to the Veteran's entry into military service, and the presumption of soundness at induction is not rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(b) (2011).

2.  A naso-sinus disorder, claimed as allergic rhinitis, was neither caused, nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).

3.  Resolving all doubt in the Veteran's favor, the criteria for an initial 30 percent rating for depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1-4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2011).

4.  Prior to April 26, 2005, the criteria for an initial rating in excess of 10 percent for residuals of anterior wedging of vertebral body and thoracolumbar spondylosis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5293 (effective September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (effective September 26, 2003). 

5.  Since April 26, 2005, the criteria for an initial 40 percent rating for residuals of anterior wedging of vertebral body and thoracolumbar spondylosis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.71, 4.71a, Diagnostic Code 5293 (effective September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (effective September 26, 2003). 

6.  Resolving all doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no more, for radiculopathy of left lower extremity, from November 4, 2004 to September 18, 2009, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8520 (2004-2009). 

7.  The criteria for an initial rating in excess of 10 percent for radiculopathy of left lower extremity, since September 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2009-2011). 

8.  Resolving all doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no more, for arthritis of the right hip are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Code 5003 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  See also 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for all issues on appeal was received in July 2003.  A July 2003 pre-adjudication letter explained to the Veteran what information and evidence was needed to substantiate his claims for service connection, and his and VA's respective duties.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in February 2007, February 2008, and January 2009.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of a service-connection claim, including notice of what is required to establish service connection and how disability ratings and effective dates will be assigned, if service connection is awarded.  Such notice was given in February 2007 and January 2009 letters.  The issues were readjudicated and a supplemental statement of the case (SSOC) was issued in March 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).  

Moreover, as regards to higher initial rating claims, in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  (Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.)  Therefore, no further notice is needed.  Thus, any VCAA notice error in regard to the issue denied herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records, and VA and private medical records have been associated with the claims file.  VA examinations conducted in March 2008, July 2009 and September 2009 provided current assessments of the Veteran's disabilities based not only on examination of the Veteran, but also on review of the records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  

II. Service Connection

The Veteran contends that service connection is warranted for allergic rhinitis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA shows by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran, as a lay witness, can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994). (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records reveal that on entrance in October 2000, clinical findings for the Veteran's nose were normal.  He denied having any history of ear/nose/throat (ENT) trouble, sinusitis or hay fever, chronic or frequent colds in the report of medical history.  In November 2000, he was repeatedly treated for cold symptoms assessed as viral syndrome and an upper respiratory infection (URI) with symptoms including headache, cough and nasal congestion.  Examination showed nontender sinuses and no discharge even though erythema was present.  He was subsequently treated in February 2001 for cold symptoms that included post-nasal discharge.  Later in February 2001, he was treated for chest pain and productive cough diagnosed as pneumonia.  One of the February 2001 records documenting treatment for pneumonia also noted that his sinuses were tender on palpation and he had purulent discharge.  

He was again treated for an URI, later diagnosed as pneumonia in March 2001, with symptoms that included sinus pressure along with respiratory symptoms.  He now reports that he has had a history of sinus problems since before he entered the service.  A March 2001 sinus X-ray showed findings consistent with left frontal acute sinusitis and opification of the left maxillary sinus which could represent chronic sinusitis.  He was later treated for an URI in July 2001 with symptoms again including nasal discharge.  In September 2001, he was treated for cold symptoms, with headache and increased mucosa noted on ENT examination.  On Medical Board examination in March 2003, his report of medical history was significant for saying he had had sinusitis since childhood.  

An August 2003 VA general examination report reflects a history of chronic sinusitis and of URIs, and he reported that he suffered from this condition since childhood (age 5).  On examination his nose showed reddish turbinate mucosa and nasal discharge.  The diagnosis was chronic sinusitis but no etiology opinion was given.  

On special VA sinus examination in August 2003 done without review of the service treatment records, the Veteran claimed recurrent nasal stuffiness, nasal watery discharge and sneezing episodes.  He reported that it has been like this since childhood.  He denied purulent discharge, only watery discharge.  There were no other symptoms.  Examination revealed mild bilateral nasal obstruction due to engorged turbinates.  He had bluish engorged turbinates with watery discharge and no sinus tenderness, purulent discharge or crusting.  He was diagnosed with acute allergic rhinitis.  Sinus X-rays were negative.  The examiner opined that this disease primarily involved or originated from the nose.  

An August 2003 VA primary care note includes a medical history of sinusitis.  On examination, the Veteran's nasal septum was normal and mucosa was pink without any discharge.  He was diagnosed with allergic rhinitis and he was prescribed chlortrimetron daily.  Subsequent VA records from January 2004, March 2004, April 2004 and January 2005 reveal similar findings on ENT examination.  His diagnoses included sinusitis diagnosed in January 2005 with antihistamines prescribed.  In May 2005, he was seen for complaints of nasal congestion and runny nose with ENT examination again showing unremarkable findings, as was an August 2005 ENT examination.  

In January 2006, he was seen for various complaints that included nasal congestion, runny nose and headaches.  ENT examination showed nasal discharge.  Sinus X-rays from January 2006 showed a diagnosis of sino-nasal disease.  A June 2006 ENT consult for known allergy since childhood resulted in a positive allergy test.  He used medications as needed.  He had normal sinus X-rays with no signs or symptoms of sinusitis.  Nasal examination revealed straight septum, no perforation, polyps, masses, mucosal lesions or secretions.  He had bluish turbinates hypertrophy, and clear watery discharge.  Nasal endoscopy revealed that inferior mid superior turbinates were normal in size and shape.  His ostomeatal complex showed no polyps, masses, discharge, nasopharygeal walls or neoplasia or collapse on reverse E-maneuver.  The impression was allergic rhinitis.  Subsequently in November 2006, he was seen for skin complaints with review of symptoms negative for nose/sinus complaints.  ENT examination again showed his nasal septum was normal and mucosa was pink without any discharge.  

VA records from 2007 mostly addressed other medical issues, with a September 2007 note pertaining to a skin rash reflecting that ENT examination showed moist mucosa, but no stridor or nasal flaring.  In October 2007, when hospitalized for psychiatric symptoms, he was noted to have clear discharge of his nose.  In March 2008 the Veteran was seen for complaints of teary eyes, nasal dripping with transparent secretion and cough with sputum and fatigue for the past three days.  ENT examination was remarkable only for nasal congestion.  He was assessed with a respiratory infection most likely obstructive bronchitis.  Another March 2008 note addressing back complaints noted that he had been given an allergic rhinitis evaluation.  Other records from allergy and immunology dated from April 2008 through August 2008 dealt with a skin condition rather than any nasal symptoms.  

A March 2008 VA sinus examination included review of the claims file.  A history reflected a diagnosis of allergic rhinitis in records from August 2003 and March 2006 as well as a diagnosis of sinusitis made in March 2001 and August 2003.  The examiner noted the Veteran's complaints of recurrent nasal stuffiness and non-purulent, watery discharge.  There were no symptoms of chronic sinusitis, with only occasional headaches and sneezing episodes.  Examination was negative for nasal polyps.  He had pale and hypertrophic nasal turbinates with watery discharge and mild obstruction about 70 percent per nostril.  The diagnosis was allergic rhinitis, noted to be a disease primarily involving the nose.  No etiology opinion was given.  

A September 2009 addendum to the March 2008 VA examination stated that the claims file was completely reviewed and opined that there was no specific evidence that the Veteran developed allergic rhinitis while in active duty.  Allergic rhinitis was not specific to active service and patients may develop it at any time since it is related to ambient conditions to which patients may react.  The March 2008 sinus X-ray showed no active disease.  The diagnosis was allergic rhinitis with no signs of sinus pathology.  The final opinion as far as allergic rhinitis was that the examiner could not resolve this issue without resort to mere speculation for reasons previously stated.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for claimed allergic rhinitis.  First the Board must address the question of whether the presumption of soundness is rebutted.  While there was no evidence of sinus or nasal problems (to include allergic rhinitis) on entry in October 2000, and the Veteran denied any history of such problems, he later reported in service treatment records from March 2001 and March 2003 that he had had sinus problems as a child.  Post-service treatment records are noted to relate his lay history alleging that he had a preexisting nasal problem such as allergic rhinitis or any other naso-sinus disorder prior to entry.  However, no medical records have been submitted that actually document treatment for allergic rhinitis prior to entry.  

The Board concedes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Veteran is competent to attest to his symptoms and finds his allegations of having allergic symptomatology credible.  However, his further opinion that such symptoms are due to a diagnosis of chronic sinusitis or allergic rhinitis is not a report of a lay observable event, as this enters an area of expertise beyond which the Veteran is shown to have.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, in light of the lack of medical evidence showing a diagnosed allergic rhinitis prior to service, there is no clear and unmistakable evidence of a chronic allergic rhinitis disorder that preexisted service and the presumption of soundness has not been rebutted.  Thus he is presumed sound on entry and there is no need to further address the question of aggravation.  The Board shall instead address whether allergic rhinitis occurred in service.  

In regards to allergic rhinitis, there was no diagnosis of such in the service, although he was treated for colds/URI's.  The first suggestion that the Veteran may have had allergic rhinitis is shown during a post-service August 2003 VA sinus examination.  While he reported in January 2006 that he had a known allergy since childhood with a positive allergy test, as noted in the discussion addressing aggravation, he did not support this contention with medical evidence confirming such diagnosis.  In a March 2008 VA examination report and a September 2009 addendum, the VA examiner concluded that there was no specific evidence to show that the Veteran had developed allergic rhinitis in service, and noted that the nature of allergic rhinitis is such that it is caused by certain ambient conditions in the environment.  Thus, its etiology cannot be determined without resorting to mere speculation.  For these reasons, the Board finds that service connection is not warranted for allergic rhinitis.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in this instance, it is clear that the procurable and assembled data was fully considered and the basis for the opinion provided by the examiner is apparent upon a review of the record).  

The negative evidence in this case outweighs the positive.  The competent credible evidence reflects that the Veteran's currently diagnosed allergic rhinitis did not begin in service.

The preponderance of the evidence is against service connection for a naso-sinus disorder, claimed as allergic rhinitis; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III. Higher Initial Ratings-General Considerations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A holding of the United States Court of Appeals for Veterans Claims (Court) in Singleton v. Shinseki, 23 Vet. App. 376, 378 (2010), aff'd, Singleton v. Shinseki, No. 2010-7106, --- F.3d ---, 2011 WL 3438319 (C. A. Fed. Aug. 8, 2011), found that, where benefits are reduced retrospectively in the staged disability ratings context, there is no danger that a veteran will be deprived of income that he or she is accustomed to using to meet day-to-day expenses.  Accordingly, the procedural protections of 38 C.F.R. § 3.344 (2011), relative to the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning initial staged ratings.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the VA's rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

A. Depressive Disorder

The Veteran's depressive disorder is rated 10 percent disabling under the "General Rating Formula for Mental Disorders," Diagnostic Code 9434.  38 C.F.R. § 4.130.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms are controlled by continuous medication.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self- care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned under when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, is warranted for the following symptoms:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for the following:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Except for a single 20 and a single 80, the evidence described below reveals GAF scores of 60 during the appeal period.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores of 21-30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  The Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

The Veteran claims his depressive disorder is more severe than currently rated.  

An August 2003 VA psychiatric examination report reflects that the Veteran was currently on no psychiatric medications, but he was receiving outpatient medical treatment.  He was registering to study computer science at a university, with a history of previous college courses.  The Veteran was separated from his wife and lived with his grandmother.  He was receiving unemployment.  His subjective complaints were a history of being prescribed sleeping medications due to sleep problems stemming from back pain.  He denied a history of drug abuse or tobacco, although he occasionally drank.  On mental status examination, the Veteran was clean, alert, and oriented times person, place and time, but his mood was somewhat depressed.  His affect was constricted.  His attention, concentration and memory were good.  His speech was clear and coherent.  He denied hallucinations, suicidal or homicidal ideations.  Insight and judgment were fair.  He had good impulse control.  He had not suffered any impairment of thought processes or communication.  No delusions, hallucinations or psychotic symptoms were noted.  He had no inappropriate behavior.  He was able to maintain basic hygiene and activities of daily living.  He had been somewhat depressed and suffered sleeping problems due to pain.  The examiner indicated that the Veteran was competent to handle VA funds.  He was diagnosed with depressive disorder NOS (Not Otherwise Specified) with sleeping problems.  He was given a GAF score of 80.  An April 2004 addendum linked his psychiatric complaints to his service-connected back disability.  

VA treatment records include a March 2004 preventative medicine record noting that mood disorder and depression screen were negative.  The comments noted the Veteran's reports of feeling sad, hopeless most of the time, sleep changes and appetite changes.  A May 2005 note was positive for major depressive disorder, for which he was under care by a physician outside the VA.

A July 2005 VA psychiatric examination included a review of the claims file.  He had had a history of depression and sleeping problems since his back injury.  Again no history of substance abuse was noted.  He had had no psychiatric treatment in the past year.  He was currently working at the national cemetery in housekeeping.  He was noted to have been married a second time in 2004, and had no children.  Subjective complaints included feeling sad, depressed, with irritability, loss of interest for daily living, loss of energy and insomnia with feelings of worthlessness and anxiety.  He had no psychotic or cognitive symptoms.  On examination, the Veteran was appropriately dressed with adequate hygiene and he was cooperative.  He was oriented in person, place and time.  His affect was broad and appropriate.  He was spontaneous and established eye contact.  He was alert and in contact with reality.  There were no psychomotor agitations, tics, tremors or abnormal involuntary movements.  His thought process was coherent and logical.  There was no loose association, disorganized speech, or evidence of delusions, hallucinations, phobias, obsessions or panic attacks.  His memory was intact.  His abstraction capability was normal.  He had good insight and judgment.  His symptoms were moderately interfering with his employment function.  He had no impaired thought, communication or inappropriate behavior.  He was diagnosed with major depressive disorder (MDD), moderate with no other mental disorder found.  His GAF score was 60.

VA records include a January 2006 record noting a history of major depression, insomnia, compression fracture and herniated discs.  He was married and lived with his wife and currently was working in housekeeping at a cemetery.  He did not use drugs and had not taken a drink in two years.  He had no suicidal or homicidal ideations.  

In October 2007, the Veteran was hospitalized for psychiatric complaints, with depressed mood and suicidal ideations.  He was going through a separation from his second wife.  He had been depressed for several weeks due to marital problems.  He endorsed problems going to and staying asleep, decreased energy, loss of interest in daily activities, death wishes, hopeless and worthless feelings.  He was noted to have fought with his wife and she had left.  He then had thoughts of cutting himself, not to end his life but to see blood.  He gave a history of prior cutting.  He also reported that, after his first wife left in 2003, he tried to hang himself but was stopped by a friend.  He denied any use of drugs or alcohol.  Mental status examination noted that he was calm, appropriately dressed and groomed, with spontaneous speech and depressed mood.  The assessment was history of MDD with no prior hospitalizations.  At the time of evaluation, he had not taken any psycho-pharmaceuticals for 6 months.  He was viewed as a high suicide risk and admitted to prevent self harm.  The diagnosis was MDD, recurrent, moderate and social phobia.  He was given GAF scores of 20 and 60 on admission and discharge, respectively.  He remained hospitalized until October 24, 2007, attending various group sessions for depressive symptoms that included abnormal sleep, poor appetite, withdrawn, isolated, depressed mood, feeling worthless and hopeless, poor concentration, poor attention span and low self esteem.  Other notes from October 2007 suggested the possibility of PTSD symptoms with recurrent intrusive thoughts, flashbacks, poor sleep habits and poor social function, as well as possible borderline personality disorder as evidence by self mutilating behaviors and impulsive behaviors.  

A July 2009 VA mental disorders examination report reflected the history of the Veteran's hospitalization in October 2007 with no current treatment.  Current symptoms were listed as trouble sleeping, somnambulism, depression, feeling worthless, irritability and frustration.  These symptoms had started in 2003 on a daily basis and were mild.  On examination, the Veteran was clean, with unremarkable psychomotor activity, cooperative, had constricted affect, and with anxious mood.  His attention was intact and he was able to complete basic cognitive tests.  He was oriented times person, place and time, with unremarkable thought process.  He had no delusions or hallucinations or inappropriate behaviors.  He did have continued sleep impairment with the impact that he felt "poorly" the next day.  He had no obsessive or ritualistic behaviors, panic attacks or homicidal/suicidal ideations.  He had good impulse control and no episodes of violence.  He was able to perform activities of daily living and hygiene.  His memory was normal. 

The examination included a social and industrial survey done by social work.  The Veteran's history included being married but separated from his wife, with no children.  He lived with his mother and grandmother.  He was polite and cooperative during the interview, with speech and expression appropriate.  He had good eye contact.  He reported that he did not like taking medications for depression due to disliking the side effects.  He denied a history of drug use since 2003.  He reported being frustrated after his back injury because he had wanted to stay in the service.  

His work history was noted to be mostly studying.  He also had worked in a private company as a security guard and as a housekeeper for a cemetery.  He was currently unemployed.  He reported he wanted to work and was actively seeking employment and sending out resumes.  He reported suffering from social phobia and was afraid to be in a job interview and indicated he had symptoms of sweating hands, nervousness, discomfort and a desire to run away.  Socially he identified his parents and brother as his primary support system.  He socialized with friends and maintained good relations with his neighbor.  On examination, the Veteran was dressed appropriately wearing long pants.  He was embarrassed due to chronic dermatitis.  He was polite and cooperative and had good eye contact but was anxious and kept moving his feet.  He reported having friends and going to the beach but he avoided the water due to a skin condition.  He was independent in his activities of daily living.  He spent his day watching TV and listening to music.  He ate well.  He suffered somnambulism and his wife feared he could harm her.  On mental status examination, the Veteran was calm, spontaneous, alert, coherent, logical relevant, oriented times person, place and time, with good attitude, fair insight and judgment and no suicidal or homicidal ideations.  

The summary from the exam was that the Veteran suffered physical conditions (including a nonservice-connected skin disorder) and emotional conditions.  He was young with limited labor experience.  He had interest in working and was currently sending his resume out to employers.  He was noted to be depressed due to unemployment and his marital separation.  He was competent to pay bills.  He was noted to have been in college work study up to 2009 but left due to his physical condition.  The diagnosis was MDD.  His GAF score was 60.  

The examiner summarized that the Veteran did not suffer any of the symptomatology set forth in the criteria from 10 through 100 percent in the General Formula, except that his symptoms were controlled with medications.  The examiner also opined that his mental condition was not severe enough to render him unemployable.  

Based on a review of the foregoing, resolving all doubt in the Veteran's favor, the Board finds that his depressive disorder more nearly approximates a 30 percent rating from initial entitlement.  He is shown to have persistent problems with depressed mood and sleep problems since initial entitlement.  

The Board acknowledges that the Veteran had had an episode of brief hospitalization for temporary worsening of symptoms, with suicidal ideations and self-mutilating behaviors during a time of increased stress in October 2007, when he was going through a marital separation.  There is also a history of an earlier suicide attempt reported to have happened in 2003 after another marital breakup, although no records were provided of any hospitalization or treatment from this reported incident.  The evidence reflects that the Veteran stabilized after these brief periods of decompensation triggered by marital breakups.  While the disability at issue has periods of exacerbation and remission, the overall disability picture has not fluctuated significantly during the appellate period.  Hence, "staged ratings" are not for consideration.  Fenderson, 12 Vet. App. at 126.  Generally, the degrees of disability specified in the diagnostic codes are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Thus it is not shown that his brief worsening of symptoms discussed above warrant an increased rating, in light of the general level of symptoms shown.  Further there is no need to provide a temporary staged increase as contemplated by the Court in Singleton, where the evidence shows that the worsening of symptoms in 2007 was brief in nature, lasting less than a month, and where there is no evidence documenting the duration of symptoms surrounding the apparent suicide attempt reported to have taken place in 2003.  

His symptoms which include depression, feeling worthless, trouble sleeping, irritability and frustration.  His symptoms are consistent with the criteria for a 30 percent rating, as they result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms, which in this case include depressed mood, feeling worthless, irritability, frustration, and chronic sleep impairment.  However he is shown to be generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  

His symptoms do not more closely resemble the criteria for a 50 percent rating.  He is not shown have issues with delusions, hallucinations, phobias, obsessions or panic attacks.  He has no evidence of impairment in thought, behavior or communication in general (aside from the October 2007 hospitalization).  Socially, while he did have problems with his second marriage and was going through a separation, but he does have good support from other family members.  The Veteran also socialized with friends, as noted during the October 2009 VA examination.  Occupationally, he was noted to be working and attending school throughout most of the pendency of this appeal.  While he was unemployed at the time of the July 2009 VA examination, he is not shown to have lost his job due to his psychiatric condition, and was actively sending out resumes.  His GAF scores were generally around 60 with the exception of a high score of 80 in August 2003 and a low score of 20 in October 2007 (when he was hospitalized for the temporary increased symptoms).  Such findings do not approximate the criteria for a 50 percent, or higher, rating.  

In conclusion, the Board finds that an initial 30 percent rating, and no more, is warranted for the Veteran's depressive disorder since the award of service connection.

B. Spine Fracture T12-L1, initially rated as 10 percent then as 20 percent effective 9/18/09

The RO has evaluated the Veteran's thoracolumbar spine disability under the current criteria for lumbar strain (38 C.F.R. § 4.71a Diagnostic Code 5237 (2011)), as well as under the criteria for IVDS (Diagnostic Code 5243).  The Board also has considered all other appropriate diagnostic codes.  This shall include consideration of the diagnostic code for fracture of the spine, as he is shown to have sustained a fracture to his thoracolumbar spine in service.  

In this matter, the Veteran filed the claim on appeal in July 2003.  The criteria for rating IVDS, 38 C.F.R. § 4.71a, Diagnostic Code 5293, were revised effective September 23, 2002.  

Prior to September 23, 2002, IVDS was evaluated under Diagnostic Code 5293. Under this diagnostic code, a 10 percent evaluation was warranted for mild IVDS.  A 20 percent evaluation was in order for moderate IVDS, with recurring attacks.  A 40 percent evaluation contemplated severe IVDS, characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).

Alternatively, under the criteria in effect prior to September 26, 2003, former Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  Slight limitation of motion warranted a 10 percent rating; moderate limitation of motion warranted a 20 percent rating; and severe limitation of motion warranted a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to September 26, 2003).  

Similarly, former Diagnostic Code 5295, pertaining to lumbosacral strain, provided that lumbosacral strain with slight subjective symptoms only was rated noncompensably (0 percent) disabling.  A 10 percent disability rating was warranted for lumbosacral strain with characteristic pain on motion; a 20 percent evaluation was warranted for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; and a maximum 40 percent evaluation was in order for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003).

Moreover, 60 and 100 percent evaluations are warranted for complete bony fixation of the spine in a favorable angle or an unfavorable angle with marked deformity with or without involvement of other joints.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (in effect prior to September 26, 2003). 

The Board notes that a 60 percent evaluation was warranted for residuals of a fractured vertebra without cord involvement but with abnormal mobility requiring neck brace (jury mast) and 100 percent rating is warranted for fracture residuals with cord involvement, bedridden, or requiring long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (in effect to September 26, 2003).  In other cases, the residuals are rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (in effect prior to September 26, 2003).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable ankylosis of the lumbar spine warranted a 40 percent rating and unfavorable ankylosis warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (in effect prior to September 26, 2003).  

The terms "slight", "moderate", "severe" and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Effective September 23, 2002, IVDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.  For purposes of evaluation under former Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and chronic orthopedic and neurological manifestations mean orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  Under Diagnostic Code 5293, a 10 percent rating is warranted where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent is assigned where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent is assigned where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

Effective September 26, 2003, Diagnostic Code 5293 for IVDS was renumbered as Diagnostic Code 5243.  The criteria for rating all spine disabilities, to include IVDS, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  Under the current rating criteria, IVDS is evaluated by one of two alternative methods.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months discussed above.  Alternatively, IVDS could be rated by combining under 38 C.F.R. § 4.25 separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.

Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, right and left lateral flexion are from 0 to 30 degrees, and right and left lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2011).

Under the General Rating Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height; a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003).

Effective September 26, 2003, the formula for rating IVDS under renumbered Diagnostic Code 5243 is based on incapacitating episodes equivalent to those under former Diagnostic Code 5293. Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Board notes that the regulations no longer require the orthopedic and neurologic manifestations to be evaluated separately and then combined.  Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).
 
In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued a holding regarding the application of the new criteria.  It was held that if the amended regulation is more favorable to the claimant, then the retroactive reach of the regulation is governed by 38 U.S.C.A. § 5110(g) which provides that VA may, if warranted by the facts of the claim, award an increased rating based on a change in law retroactive to, but no earlier than, the effective date of the change.  It was further held that pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be based on consideration of all evidence and material of record, rather than merely evidence which pre-dates or post-dates a pertinent change to VA's rating schedule.

Because the claim on appeal was filed in July 2003, the rating for Diagnostic Code 5293, IVDS, which was in effect prior to September 23, 2002, is not for application.  

The Board will address the factual background concerning the residuals of a spine fracture and the associated left lower extremity radiculopathy together, as the radiculopathy is a manifestation that is evaluated under the Diagnostic Code for the spinal condition, thus these matters are intertwined together.  Although service connected for radiculopathy of the left lower extremity with an initial 10 percent rating, since September 18, 2009, the Board must consider whether the 10 percent rating should be effective prior to September 18, 2009.  



Factual Background of Spine and Left Lower Extremity Radiculopathy

By way of history the Veteran's service treatment records show that he sustained a fracture of the spine following a parachute accident in 2002, specifically with X-rays from February 2003 showing a wedge compression deformity at L1 with vertebral body and disc space narrowing at T12-L1.  The medical records from March 2003 and April 2003 concluded that he sustained a T12-L1 compression fracture as a result of airborne operations in summer 2002.  He subsequently underwent a Medical Board in May 2005 for his compression fracture with chronic back pain, which found him unfit for further service due to this diagnosed disability.

An August 2003 VA examination for the hip joint noted complaints of pain in the left hip that were associated with low back pain.  However he denied other symptoms including weakness, instability, giving way, locking or fatigability.  The examination was limited to orthopedic findings, which were completely negative for the left hip, with no neurological findings or complaints shown.  

In an August 2003 VA general examination he was reportedly had a history of vertebral compression fracture, described by the examiner as involving theT12 and L2 vertebrae, with backache that radiated to the left leg.  There were no other pathological findings.  He had normal flexion, extension and musculoskeletal evaluation.  He had no swelling, effusion, tenderness or muscle atrophy.  He used no assistive devices.  Neurologically, he had normal reflexes, coordination and sensory responses.  He was diagnosed with a lumbar radiculitis to the leg.  He was diagnosed with T12 and lumbar L2 compression fracture with radiculitis to the left leg.

A specific VA examination of the lumbar spine from August 2003 noted his history of injury from a parachute jump in service.  He complained of pain at the lumbosacral spine and referred to the left side of his waist and left hip.  He reported constant discomfort in these areas.  The pain was intermittent and may last 8-12 hours and relieved by medication.  The pain was generally dull and sore but was sharp at times.  The average intensity was 7/10.  He also reported flare-ups to 10/10 and locking sensations that could last 2-3 days, with the last such episode more than 6 months ago.  He reported the frequency of such flares was unpredictable.  They were precipitated by sitting or standing too long and relieved by medication and therapeutic exercises.  He was able to perform activities of daily living during flare-ups but it was more difficult due to pain.  He denied associated symptoms including numbness, weakness or bowel/bladder problems.  He walked unaided and used no brace.  He could walk about 10-15 minutes before back pain became a problem.  He was currently a student and could do all activities of daily living, transfers and ambulation.  His back pain interfered with activities such as running, weight lifting and softball.  Examination revealed no spinal deformities or kyphosis, with normal curvature of the spine and posture.  He had adequate gait.  On range of motion testing, the Veteran lacked 2 inches from touching the floor on flexion and had 30 degrees of extension, 40 degrees of bilateral lateral flexion, 30 degrees of left rotation and 40 degrees of right rotation.  He had pain on all motion, most painful on extension and then flexion.  There was no increased limitation of motion or function on repetitive movement.  He had tenderness on the left paravertebral muscles and at L1-2.  There was no ankylosis or abnormality in his back muscles.  

Neurological findings revealed sensory was completely within normal limits and motor testing was 5/5 in the lower extremities, except that the left iliopsoas was decreased to 4/5.  Reflexes were 2+ throughout.  Rectal exam was intact.  In regards to the vertebral fracture, the examiner interpreted the findings of the August 2003 X-rays as showing evidence of mild anterior wedging of the L1 vertebral body but it did not state the amount of vertebral body height.  The diagnosis was residuals of anterior wedging at L1 vertebral body and thoracolumbar spondylosis confirmed by X-rays. 

VA treatment records from 2003 and 2004 include an August 2003 treatment note which reflected low back pain in the problem list; however, review of systems was negative for any musculoskeletal problems.  The musculoskeletal examination revealed range of motion was intact; muscle tone was adequate, with no deformity.  Neurologically, the Veteran had no gross motor or sensory deficit.  He was assessed with low back pain at 3/10 level.  In January 2004, the Veteran was seen for complaints of joint pain with fever and productive cough.  The musculoskeletal and neurological findings were unchanged from that shown in August 2003.  Likewise the primary care records dated in March 2004 and April 2004 showed the same negative musculoskeletal and neurological findings.  

On November 4, 2004, a private EMG/NCS evaluation was done for complaints of history of low back pain and thoracic pain radiating to both lower abdominal regions and both thighs since severe trauma to the back with fractures at T12-L1.  The diagnosis was bilateral T11, T12 and L1 radiculopathy.  There was no evidence of a peripheral neuropathy.  

VA records include a January 2005 primary care visit which cited the history of the T12-L1 fracture.  He also gave a history of diagnosis of radiculopathy by a private physician.  He was noted to work in housekeeping at a cemetery.  He was no longer taking medications for his back.  On physical examination, his range of motion was intact and muscle tone adequate.  Neurological examination was negative for any gross motor or sensory deficits.  He was assessed with chronic low back pain.  A February 2005 CT scan diagnosed multi-level degenerative discogenic disease worse at L4-L5 where there was moderate narrowing of the central canal and neural foramina.  Also diagnosed was compression deformity involving the superior endplate of L1. 

An April 2005 VA spine examination report revealed current complaints of pain lasting about 2 to 4 hours daily, described as sharp and shock-like and usually at a 6/10 level.  He took medications for it.  He had periods of flare-ups to 9/10 in severity about once or twice a week, lasting about 2-3 hours.  This was aggravated by prolonged sitting, standing and walking, and alleviated by medications.  He again had no associated features/symptoms such as numbness, weakness, bowel or bladder symptoms or erectile dysfunction.  He walked unaided and used no brace or other assistive device.  He could walk 20 minutes and was independent in activities of daily living.  He was currently studying and working at a university.  

Examination revealed a range of motion to 70 degrees of flexion with painful from 30 degrees, 20 degrees of extension with pain at 10 degrees, left and right lateral flexion and rotation of 20 degrees with painful from 10 degrees.  Tenderness of the paravertebral muscles of the thoracolumbar spine was noted.  He was also asked to repetitively flex his thoracolumbar spine from the standing position which elicited pain and grimacing, but no evidence of weakness or fatigue.  There was no evidence of any abnormal curvatures or deformities and no ankylosis of the spine.  Neurologically he was intact in both lower extremities to pinprick; his muscle tone was 5/5 and reflexes were 2+ in both lower extremities.  Lasegues test was negative.  He had had no hospitalizations in the past year for his back.  X-rays from August 2003 were reviewed.  The diagnosis was status post T12-L1 burst fracture with residual thoracolumbar myositis and discogenic disease at the lumbar spine.  The examiner linked the discogenic disease to his service-connected spine condition.

VA records from May 2005 showed complaints of low back discomfort with joint pain/swelling; however, examination continued to be unremarkable and unchanged from the findings in January 2005.  In August 2005, the Veteran reported low back pain at a 5/10 level after heavy work and worsening after walking.  He had tenderness to palpation and movement of the back and he was told to avoid heavy lifting, pulling and pushing.  

A July 2005 private medical report reflects the same history of symptoms as cited in the November 2004 EMG/NCS report, as well as the findings made in the EMG.  He had difficulty doing activities of daily living and had history of paresthesia.  Examination revealed painful and limited motion, and poor sitting and standing tolerance.  There was tenderness and spasm of the dorsolumbosacral paravertebral muscles.  He had low back pain on straight-leg raising which was positive at 50 degrees active, 75 degrees passive on the right and 30 degrees active and 70 degrees passive on the left.  Flexion was limited to 70 degrees.  The diagnosis was chronic low back pain status post T12-L1 compression fracture and bilateral T11, T12 and L1 radiculopathy secondary to the prior diagnosis.  The doctor opined that the Veteran had severe limitations due to back pain, and at present had difficulty doing activities of daily living.  The doctor also thought that the possibility of a herniated disc should be considered and an MRI should be done.  

A January 2006 primary care note reveals continuing complaints of low back pain radiating to his left leg.  He again reported joint pain and swelling but examination was negative for any significant findings on musculoskeletal examination.  In May 2006, the Veteran complained of low back discomfort despite medical therapy, with the complaints and findings unchanged from January 2006.  The rest of the 2006 records primarily focused on skin complaints, with unremarkable musculoskeletal and neurological findings shown.

VA records dated in 2007 include an August 2007 record showing complaints of joint pain or swelling.  Examination revealed back pain on movement.  He was assessed with low back pain.  He was evaluated in an interventional pain clinic but he did not want any nerve block.  Plans included medications and therapeutic exercise and restricting weight lifting.  Other records from 2007 mostly addressed an October 2007 psychiatric hospitalization, although chronic back pain was noted.  However examination of his extremities revealed intact range of motion and adequate muscle tone.  

VA records dated in 2008 include treatment in March 2008 for complaints of back problems with numbness.  There were no urinary problems or neurological changes.  Review of systems noted joint pain and swelling.  Examination continued to show intact range of motion, adequate muscle tone and no deformity; but he had back pain on movement.  The assessment was low back pain, DDD at L4-L5.  He again refused nerve block and plans were made to adjust his medications to add an additional medication.  In April 2008, he reported continuing back pain and numbness in his lower extremities despite medical therapy.  He requested an orthopedic mattress.  Review of systems and findings were unchanged from March 2008.  Additional records from 2008 addressed other medical concerns, with no pertinent findings regarding the back or left lower extremity.  

In September 2009 the Veteran underwent a VA joints examination that included his spine.  Review of systems was negative for bladder or bowel issues although he did have erectile dysfunction.  He also had numbness and paresthesias and leg/foot weakness.  The Veteran complained of unsteadiness but denied any falls.  He had involvement in the left buttock and anterior thigh.  Other symptoms included fatigue, decreased motion and stiffness.  He also had pain and spasms.  There was no weakness.  The pain was moderate and constant.  He reported daily radiation into the left buttock and anterior thigh and numbness.  Flare-ups were weekly, lasting one to two days.  They were precipitated by prolonged sitting, standing, walking, loss of sleep, long car rides and were alleviated by lying on the floor and medications.  His functional impairment included decreased range of motion and decreased ambulation due to low back pain flare-ups.  He was able to walk a quarter mile.  He used a cane and brace.  

Examination showed normal posture with no abnormal spinal contour.  He had spasm and guarding as well as pain on motion.  There was no weakness and his spasm and guarding were not severe enough to result in abnormal gait or abnormal spinal contour.  He had normal findings on motor examination (5/5) and sensory examination (2/2) throughout.  He had no abnormal sensation.  Reflexes were 2+ throughout, and ankle jerks were normal bilaterally.  His range of motion was to 49 degrees of flexion, 19 degrees of extension, 25 degrees of right and left lateral flexion and 20 degrees of right and left lateral rotation.  He had pain on motion and pain on repetitive motion.  However, he did not have additional limitations after three repetitions.  He had a negative Lasegues.  Findings from the EMG, CT scans and X-rays from 2003 to 2005 were recited.  On diagnosis, the examiner noted that the Veteran had a service-connected vertebral fracture with less than 10 percent loss of height.  He was diagnosed with T12 and L1 compression fracture, bilateral T11, T12 and L1 radiculopathy by EMG, multi-level discogenic disease at L3-S1, lumbar degenerative joint disease (DJD) and mild upper level dexto-scoliosis.  

Occupationally, he was noted to have a degree in human resources and had worked at the VA hospital as a clerk in work study.  He had been unemployed for less than a year.  Functionally, the effects on activities of daily living were: prevents sports; severely limits chores, shopping, exercise and travel; moderately limits recreation, toileting and grooming; and mildly limits bathing and dressing.  The examiner further commented that the Veteran had a moderate to severe low back condition of the above diagnosis.  The Veteran's flexion was limited by pain from 20 to 50 degrees, extension was limited by pain from 15 to 19 degrees, left and right lateral flexion were limited by pain from 20-25 degrees and left and right rotation were limited by pain from 20 to 30 degrees.  He had had no incapacitating episodes in the past 12 months.  He also had no incoordination, weakened movement or excess fatigability on repetitive use.  He had no additional limits due to repetitive motion on exam.  He was noted to complain of left hip pain which was associated with back pain most likely due to lumbar radiculopathy.  

The portion of the September 2009 joints examination which addressed his right hip disorder also made note of left hip complaints which the examiner attributed to the Veteran's low back condition.  He was noted to have the low back pain radiate to his left hip.  This was noted to result in reduced range of motion and ambulation problems due to the low back pain, with resulting pain, stiffness, weakness and decreased speed of the joint motion, as well as numbness.  He walked with a cane; his gait was antalgic.  The examination of the hip was orthopedically unremarkable, except for tenderness of the left hip region.  No findings regarding neurological manifestations of the hip related to the lumbar spine were made. 

Analysis-Lumbosacral Spine Prior to April 26, 2005

Based on a review of the foregoing, the Board finds that from initial entitlement to April 26, 2005, a rating in excess of 10 percent disabling is not warranted for the Veteran's thoracolumbar spine disability based on any of the applicable criteria.  Prior to this date, there is no evidence of any incapacitating episodes shown requiring bedrest at any point prior to April 26, 2005.  Thus a 20 percent rating is not shown based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003) and 5243 (2011).  

In regards to the General Rating Formula for Diseases and Injuries of the Spine (General Formula), he is not shown to have limited motion that meets the criteria under this formula.  Of note the combined motion recorded in the August 2003 VA examination was combined to 270 degrees, with flexion at roughly 90 degrees.  This would fall within the 10 percent range of motion under this formula.  Likewise, his symptoms were not shown to result in muscle spasm or guarding severe enough to result in abnormal gait, or abnormal spinal contour.  Repeatedly the evidence prior to April 26, 2005 showed his gait and spinal curvature/posture to be within normal limits.  

Likewise, the preponderance of the evidence does not show the Veteran's thoracolumbar spine condition prior to April 26, 2005 met the criteria for a 20 percent rating under the old criteria for loss of motion (Diagnostic 5292), as he is not shown to have moderate limitation of motion in the August 2003 VA examination or in any of the records leading up to April 26, 2005.  Nor does the evidence show that he had findings compatible with that of lumbosacral strain (Diagnostic Code 5295) with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  Again, the examinations of August 2003 (general and spine) and the medical records prior to April 26, 2005 showed no such evidence of findings consistent with these criteria.  No evidence of spasm, muscular or postural abnormalities such as would meet these criteria is reflected in these records and examinations.  

Furthermore there is no evidence prior to April 26, 2005 of ankylosis of the spine, thus a higher rating based on ankylosis under either the new criteria (General Formula) or the old criteria for ankylosis.  See Diagnostic Codes 5286, 5289 (2003).

Although he does have a fracture confirmed on X-ray, it is not shown to resemble that of a fractured vertebra without cord involvement but with abnormal mobility requiring neck brace (jury mast), nor is it shown to have cord involvement, nor is he bedridden, or requiring long leg braces.  

While a separate 10 percent rating could be warranted under the old criteria for fracture of the spine with demonstrable deformity when added to loss of motion or spasm, the evidence fails to show any demonstrable deformity of his spine as a result of this fracture.  See Diagnostic Code 5285 (2003).  The August 2003 VA examination, and the records prior to April 2005, show his spine to be without deformity, kyphosis or postural abnormality.

In sum, with consideration of all the applicable criteria and the DeLuca factors, the preponderance of the evidence is against a rating in excess of 10 percent, prior to April 26, 2005 for the thoracolumbar spine disability.  

In regards to neurological manifestations, the Board shall address this later in a separate discussion after it addresses the severity of the lumbosacral spine disorder both before and as of April 26, 2005.  

Analysis-Lumbosacral Spine as of April 26, 2005

The Board finds that as of April 26, 2005, the date of the VA examination, the Veteran's thoracolumbar spine disability more nearly approximates the criteria for a 40 percent rating.  This is based on the VA examination showing that flexion was painful at 30 degrees, as well as pain with all other movements, at 10 degrees.  Affording him the benefit of the doubt, his pain at 30 degrees flexion could be reasonably construed to limit his flexion to 30 degrees.  This would meet the criteria for a 40 percent rating under the General Formula.  Indicating that this is not an isolated incident of such limited painful motion is the fact that in the September 2009 VA examination, his motion at flexion was described as limited by pain at 20 degrees (although he could actively flex to 49 degrees).  This limitation by pain again falls within the criteria for a 40 percent rating under the General Formula, which provides such a rating for flexion limited to 30 degrees or less.  

Although the records between the dates of these 2 VA examinations, from April 2005 and September 2009, do not clearly set forth the extents of the Veteran's limited motion, they do show symptoms that continue to include painful motion, with worsening symptoms during certain activities such as walking and lifting.  Thus, the Board finds that as of the April 26, 2005 VA examination, the Veteran's thoracolumbar spine disability meets the criteria for a 40 percent rating, and no more, under the General Formula.  

However, an initial rating in excess of 40 percent is not warranted under the General Formula, or under any other criteria in effect during the pendency of this appeal (from original claim filed in July 2003).  Under these criteria, the Veteran's current 40 percent rating is contemplated by a forward flexion of the thoracolumbar spine of 30 degrees or less.  While the evidence does reflect his motions to be restricted severely, to be the equivalent of a flexion of 30 degrees or less, there is no evidence that the Veteran has even favorable ankylosis of the thoracolumbar spine, as none of the records or examination reports suggest the presence of ankylosis.  Absent any evidence of ankylosis, a 50 percent or higher disability rating under the General Rating Formula is not warranted, as there is no unfavorable ankylosis of the entire thoracolumbar spine, nor is there unfavorable ankylosis of the entire spine.  

The Board notes that the old criteria for IVDS allowed for as high as a maximum 60 percent evaluation if the evidence were to show the Veteran's thoracolumbar spine condition caused incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A review of the evidence does not reflect that the veteran's lumbar spine has resulted in at least six weeks of incapacitation.  In fact, the evidence fails to show any incapacitating episodes requiring bedrest.  Thus consideration of a higher rating is not applicable under the criteria for incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 5243 (2011).  

The Board now turns to whether a rating in excess of 40 percent disabling is warranted under any of the other pertinent criteria in effect during the pendency of this claim. 

The Board notes that as of April 26, 2005, the Veteran is now in receipt of the maximum allowable rating of 40 percent disabling under the old criteria for severe limitation of lumbar motion and for severe lumbosacral strain.  See 38 C.F.R. § 4.71a Diagnostic Codes 5292 and 5295 (in effect prior to September 26, 2003).  

No other Diagnostic Codes which would afford potentially higher ratings under the criteria in effect prior to September 26, 2003 are shown to be applicable in this case.  Although he does have a fracture, it is not shown resemble that of fractured vertebra without cord involvement but with abnormal mobility requiring neck brace (jury mast), nor is it shown to have cord involvement, nor is he bedridden, or requiring long leg braces.  

While a separate 10 percent rating could be warranted under the old criteria for fracture of the spine with demonstrable deformity when added to loss of motion or spasm, he is not shown to have any demonstrable deformity of his spine as a result of this fracture.  See Diagnostic Code 5285 (2003).  Although the fracture is confirmed on X-ray and CT, repeatedly VA examinations reflect his spine to be without deformity, kyphosis or postural abnormality.  Finally as discussed earlier, he has no evidence of ankylosis, thus a rating in excess of 40 percent is not warranted under the old criteria for ankylosis is not shown.

In sum, resolving all doubt in the Veteran's favor, the Board finds that as of April 26, 2005 a rating of 40 percent, and no more, for the Veteran's thoracolumbar spine fracture is warranted.  Prior to this date, a rating in excess of 10 percent disabling is not warranted from initial entitlement.  

In regards to neurological manifestations, the Board shall address this later in a separate discussion to follow.  

C. Increased Rating-Separate Neurological Manifestations

Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is analogous to impairment of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated a maximum 80 percent disabling.

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The only neurological finding recognized as a manifestation of the Veteran's thoracolumbar spine disability is left lower extremity radiculopathy evaluated as 10 percent disabling as of September 18, 2009, under Diagnostic Code 8520.  However, as this is a manifestation of the lumbar spine disorder on appeal, the Board must consider whether the 10 percent rating is warranted prior to this date, and dating back to initial entitlement.  The Board must also consider whether other neurological manifestations are for considerations.

Based on a review of the foregoing, the Board finds that prior to November 4, 2004, an initial compensable rating for the left lower extremity radiculopathy is not warranted.  Prior to this date, there is no objective evidence of a radiculopathy and he is shown to be neurologically intact, with sensation and reflexes completely normal on the August 2003 VA examination.  Likewise motor examination was intact and full 5/5 in the muscle groups of the left lower extremity, with only a mild 4/5 weakness shown in the left iliopsoas on this examination.  The records from 2003 and prior to November 2004 repeatedly show his neurological findings to be negative for a sensory or motor deficit.  Such findings are not indicative of even a mild incomplete paralysis. 

As of the date of November 4, 2004, the Board finds that a 10 percent rating is warranted for the left lower extremity radiculopathy.  The presence of a left lower extremity radiculopathy was objectively confirmed on that date, with the results of the November 2004 EMG/NCS which diagnosed such radiculopathy at T11, T12 and L1.  Subsequent records up to September 18, 2009 are noted to show complaints of lumbar pain radiating down his left leg, with records from 2008 also noting numbness encompassing the left lower extremity.  Such findings are consistent with the mild incomplete paralysis.

A rating in excess of 10 percent is not warranted however at any point during this appeal.  The overall manifestations shown repeatedly in the evidence, up to and including the September 2009 VA examination, have been pain radiating down the left leg, with some weakness and numbness during flare ups but with no objective findings of true neurological deficits shown on examinations of the left lower extremity.  The September 2009 VA examination reflected the left lower extremity was normal with regard to sensory testing for touch, pain, vibration and reflexes.  Thus, it appears that the Veteran's radiculopathy complaints are sporadic in nature.

In regards to other possible neurological manifestations, the Board notes that while the November 2004 EMG/NCS results reflect back pain radiating to the right thigh, and also diagnosed a bilateral T11, T12 and L1 radiculopathy that encompasses the right lower extremity, the bulk of the evidence is negative for any complaints of pain or numbness affecting the right lower extremity.  Nor is there any objective evidence of true neurological deficits shown on repeated examination of the right lower extremity, with normal sensory for touch, pain, vibration and reflexes shown.  The examiner in the September 2009 VA examination did not find any neurological abnormalities for the right lower extremities.  Thus, the evidence reveals that, even if a right lower extremity radiculopathy is present as suggested by the November 2004 EMG/NCS study, the symptoms are less than mild, and thus do not warrant a compensable rating.

As for other possible manifestations, the record is negative for any other possible neurological manifestations of the lumbar spine disorder (including bowel or bladder dysfunction).  

In sum, resolving all doubt in the Veteran's favor, an initial 10 percent rating, and no more, is warranted from November 4, 2004 up to September 18, 2009 for radiculopathy of the left lower extremity.  However a rating in excess of this amount is not warranted as of September 18, 2009.  The preponderance of the evidence is against a compensable rating from initial entitlement to November 4, 2004.  The evidence also fails to show any other neurological manifestations warranting a compensable rating.  

D.  Right Hip

The Veteran has been assigned a noncompensable for his right hip disorder of minimal early degenerative changes of the right hip, which has been rated under the criteria for degenerative arthritis (Diagnostic Code 5003). 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 (2011) below, provide the criteria for rating hip and thigh disabilities.  Diagnostic Code 5250 requires ankylosis of the hip, which is not shown in this case, and is therefore inapplicable in this matter.  Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees. 

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Diagnostic Codes 5254 and 5255 require the presence of flail joint, fracture, or malunion of the hip or femur. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

An August 2003 VA examination for the hip joint noted complaints of pain in the left hip, rather than the service connected right hip, with no complaints specifically regarding the right hip.  Examination of the right hip revealed full active and passive range of motion.  He had pain free movement against gravity and resistance.  There was no additional limitation of motion after repetitive motion.  The hips had no signs of edema, perfusion, instability, weakness, tenderness, heat or abnormal movement.  He had an adequate gait cycle without abnormality, ankylosis, inflammatory arthritis and he used no prosthesis.  Examination of the right hip showed full range of motion, with the following movements from 0 degrees:  125 degrees flexion, 30 degrees extension, 25 degrees adduction, 45 degrees abduction, 80 degrees external rotation and 40 degrees internal rotation.  Patrick's test was negative.  An August 2003 pelvis X-ray gave an impression of minimal early degenerative changes of the right hip.  Diagnosis was degenerative changes of the right hip confirmed by X-ray.

VA and private treatment records of record throughout the pendency of this appeal are silent for any findings or complaints pertaining to the right hip.  The musculoskeletal findings repeatedly show detailed discussion regarding the Veteran's thoracolumbar spine disability, but are otherwise unremarkable.  

A September 2009 VA joints examination included examination of the right hip.  Significantly, the Veteran denied having any right hip pain, with complaints focused on the left associated with his low back.  Review of systems of the right hip was completely negative for any deformity, giving way, instability, pain, stiffness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking, effusions, inflammation, effects of joint motion or flare-ups of joint disease.  Essentially he denied any right hip symptoms.  

He was noted to have an antalgic gait, and used a cane, but was also noted to have left hip problems due to his low back pain which caused range of motion and ambulation problems.

On examination, his right hip was nontender to palpation, with no instability, negative Patrick's test.  He had a range of motion of 110 degrees flexion, 30 degrees flexion, 40 degrees abduction and he could cross his right leg over his left and could toe out 15 degrees.  He did have crepitus of the right hip.  X-ray was negative for any abnormalities.  The diagnosis was that there was no right hip pathology found.  

Based on a review of the evidence and resolving all doubt in the Veteran's favor, the Board finds that an initial 10 percent rating, and no more, is warranted for the Veteran's left hip disorder.  There is X-ray evidence of arthritis of record shown in August 2003, although a later examination in September 2009 appears to suggest the X-ray was negative for degenerative changes.  Affording the Veteran the benefit of the doubt, the evidence confirms the presence of arthritis in 2 major joints, which warrants a 10 percent ratings based on X-ray evidence of arthritis involvement of two or more major joints or two or more minor joint groups.  However there is no evidence whatsoever of occasional incapacitating exacerbations, thus a rating in excess of the 10 percent initial rating is not warranted.  

There is no evidence of pain from this disorder shown in the records.  In fact the record is basically silent for right hip complaints.  There is also no evidence of a compensable loss of motion, nor is there evidence of ankylosis, flail joint, fracture, or malunion.  Thus, the diagnostic codes which pertain to such manifestations are not applicable.  The Veteran's right hip, which is essentially asymptomatic, is shown to warrant no more than a compensable rating.  See 38 C.F.R. § 4.31.

Thus, the evidence reflects that an initial 10 percent rating, but no more, is warranted for the right hip disorder.


Extraschedular Consideration

The RO also determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating is not warranted.  The Board agrees.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1), but finds that there is no evidence that the Veteran's service-connected thoracolumbar spine disability with radiculopathy, his depressive disorder and his right hip disability have caused marked interference with employment beyond that contemplated by the rating schedule, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards utilized to evaluate the severity of these disabilities.  The schedular ratings already assigned in this case adequately compensates the Veteran's symptoms from his orthopedic complaints, including pain, restricted motion, and incapacitating episodes, as well as the neurological complaints resulting from this condition which affects the left lower extremity, and the social and industrial impact of his depressive disorder.  Therefore, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Under these circumstances, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

There is no evidence of frequent or lengthy periods of hospitalization shown to be due to any of these disorders in the records, which show no such hospitalizations for these conditions, except for the single episode of hospitalization in October 2007 for depressive disorder, with no repeat hospitalizations.  He is also not shown to have marked interference with employment due to these conditions.  Throughout much of this appellate period the Veteran is shown to have been working and/or attending school, and while he was unemployed as of the September 2009 VA examination, he is not shown to be unemployed due to any service-connected disorder, either singly or in combination, and was in fact actively seeking employment.  

In the absence of such factors, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected thoracolumbar spine disability with radiculopathy, depressive disorder and right hip disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met for any period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for a naso-sinus disorder, claimed as allergic rhinitis, is denied.

An initial 30 percent rating for depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to April 26, 2005, entitlement to an initial rating in excess of 10 percent for residuals of anterior wedging of vertebral body and thoracolumbar spondylosis is denied.  

As of April 26, 2005, a 40 percent rating for residuals of anterior wedging of vertebral body and thoracolumbar spondylosis is granted, subject to the laws and regulations governing the award of monetary benefits.

From November 4, 2004 to September 18, 2009, a separate initial 10 percent rating for radiculopathy of left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

A schedular rating in excess of 10 percent for radiculopathy of left lower extremity as of September 18, 2009 is denied. 

An initial 10 percent rating for degenerative changes of the right hip is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

In regards to the issue of service connection for sinusitis, the Board finds that it is again necessary to remand this matter for further development and clarification as to whether the Veteran has a chronic sinus disorder that is related to service.  The most recent VA examination of March 2008 revealed a clear sinus X-ray and in an addendum opinion of September 2009, the VA examiner stated that the Veteran had no current sinus disease and thus provided no etiological opinion.  However, prior to this examination, the evidence showed that during the pendency of this appeal the Veteran had evidence of a naso-sinus disease as recently as January 2006 when an X-ray revealed such a diagnosis, and the evidence dating back to service suggests that he may have had alternate periods of active sinusitis followed by a period of the sinuses clearing.  It is thus necessary to clarify whether the lack of sinusitis shown in the March 2008 VA examination represents a permanent lack of disability as opposed to a temporary improvement of a chronic condition.

In McLain v. Nicholson, the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus the Board finds that further evidence to include any outstanding medical records and another opinion should be obtained to address whether the Veteran does have a chronic sinus disease and if so, whether it is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter asking the Veteran to identify the names, addresses, and dates of treatment for all healthcare providers, VA and non-VA, inpatient and outpatient, who may possess additional records pertaining to diagnosis and treatment for a claimed sinus disorder since service.  The Veteran should provide all necessary written releases for these records.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  Following completion of 1 above, to the extent possible, send the claims file to an appropriate examiner (preferably the March 2008 VA examiner, if available), for an addendum opinion.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  In the event that the March 2008 VA examiner is not able to review and provide the requested addendum opinion, the Veteran should be afforded another VA nose and sinus examination to determine the etiology of any sinus disorder diagnosed and/or treated since July 2003.  All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to any sinus disorder diagnosed and/or treated since July 2003, the examiner should provide details about the onset and severity of the symptoms of each disorder.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that any sinus disorder diagnosed and/or treated since July 2003 had its onset in service or is otherwise etiologically related to service.  In answering the question, the examiner must consider all service medical records, any and all post-service medical records, and lay evidence regarding claimed sinusitis (as separate from allergic rhinitis).

The examiner should set forth all findings, along with a complete rationale for the conclusions reached and comment on the other opinions of record and the Veteran's assertions, in a printed report.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with an SSOC, which includes the pertinent laws and regulations.  They should be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the veteran's claims.  No action by the veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in the denial of the claims. 38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


